Exhibit 10.41

Execution Copy

SECURED PROMISSORY NOTE

 

$5,000,000.00

  New York, New York   November 12, 2007

FOR VALUE RECEIVED, INNERCOOL THERAPIES, INC., TISSUE REPAIR COMPANY, AND
CARDIUM THERAPEUTICS, INC., each having an address as set forth below
(individually, a “Borrower,” and collectively, the “Borrowers”), jointly and
severally promise to pay to the order of Life Sciences Capital LLC or any
subsequent holder hereof (each, a “Lender”) at its office located at 6 East 43rd
Street, New York, New York 10017, or at such other place as Lender may from time
to time designate, the principal sum of Five Million and 00/100 Dollars
($5,000,000.00), with interest on the unpaid principal balance (computed based
on a year of 360 days), from the date hereof through and including the dates of
payment, at a fixed interest rate of nine and eight one-hundredths percent
(9.08%) per annum, payable (x) in 35 consecutive monthly payments of principal
and interest in the amount of one hundred fifty-nine thousand one hundred
eighty-four and 89/100 Dollars ($159,184.89) each, payable in arrears on the
first day of each calendar month, commencing with a payment on December 1, 2007,
and concluding with a payment on October 1, 2010, and (y) a final installment on
November 1, 2010, in an amount equal to the total outstanding and unpaid
principal, accrued interest and any and all amounts due hereunder and under the
Loan and Security Agreement, dated as of November 12, 2007, among Borrowers and
Lender (as amended from time to time, the “Agreement”; each capitalized term
used but not defined herein shall have the meaning given to such term in the
Agreement) and the other Loan Documents (as defined in the Agreement).

All payments shall be applied: first, to interest due and unpaid hereunder and
under the other Loan Documents; second, to all other amounts due and unpaid
hereunder and under the other Loan Documents, and third to principal due
hereunder and under the other Loan Documents. The acceptance by Lender of any
payment which is less than payment in full of all amounts due and owing at such
time shall not constitute a waiver of Lender’s right to receive payment in full
at such time or at any other time.

All amounts due hereunder and under the other Loan Documents are payable in
lawful currency of the United States of America. Borrowers hereby expressly
authorize Lender to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.

This Note is the Note referred to in the Agreement, and the holder of this Note
is entitled to all of the benefits thereof. This Note is secured as provided in
the Agreement and other Loan Documents. Reference is hereby made to the
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security interest, the terms and conditions upon which the security interest
was granted and the rights of the holder of the Note in respect thereof.

Time is of the essence hereof. If Lender does not receive from Borrowers payment
in full of any installment payment hereunder or any other sum due under this
Note when due, Borrowers jointly and severally agree to pay a late fee equal to
5% of such late payment or other sum, but not exceeding any lawful maximum. Such
late fee will be immediately due and payable, and is in addition to any other
costs, fees and expenses that Borrowers may owe as a result of such late
payment. Upon the occurrence and during the continuance of an Event of Default,
all amounts outstanding in respect hereof shall bear interest at the Default
Rate pursuant to Section 2.6 of the Agreement, until paid in full.



--------------------------------------------------------------------------------

Borrowers may, at their option, prepay the principal amount of this Note in
whole at any time or in part, from time to time; provided that each prepayment
of principal shall be accompanied by the payment of (x) all accrued but unpaid
interest on the principal amount prepaid to the date of prepayment, and (y) a
prepayment fee equal to (1) four percent (4%) of the principal amount prepaid,
for any prepayment received prior to the first anniversary of the date hereof,
(2) three percent (3%) of the principal amount prepaid, for any prepayment
received on or after the first anniversary of the date hereof but prior to the
second anniversary of the date hereof, and (3) one percent (1%) of the principal
amount prepaid, for any prepayment received on or after the second anniversary
of the date hereof.

Borrowers and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
all expenses incurred in collection, including attorneys’ fees, including
allocable costs of in-house counsel.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

This Note and the other Loan Documents constitute the entire agreement of
Borrowers and Lender with respect to the subject matter hereof and supersede all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of each Borrower and Lender. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

 

INNERCOOL THERAPIES, INC. By:  

/s/ Tyler M. Dylan

Name:   Tyler M. Dylan Title:   Chief Business Officer

 

TISSUE REPAIR COMPANY By:  

/s/ Dennis M. Mulroy

Name:   Dennis M. Mulroy Title:   Chief Financial Officer

 

CARDIUM THERAPEUTICS, INC. By:  

/s/ Tyler M. Dylan

Name:   Tyler M. Dylan Title:   Chief Business Officer

Address for all Borrowers: 3611 Valley Centre, Suite 525, San Diego, California
92130.